Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 1 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 241 Page 2
(Rev. 01/15)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District: Massachusetts
Name (under which you were convicted): Docket or Case No.:
Owen McCants 0084CR10994
Place of Confinement : Prisoner No.:
MCI-Norfolk W 80333
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
Qwen McCants v. Nelsan Alves
The Attorney General of the State of: Maura Healey
- B 2
was —
PETITION wa < = -
—i =
BAR W pwm
at =
Se4 4 Bh
1, (a) Name and location of court that entered the judgment of conviction you are challenging: Co2<> ov
“Th at = “71
Suffolk County Superior Court eS = ea
tt as Cc?
Three Pemberton Square roa NUM
-
Boston, MA 02108
(b) Criminal docket or case number (if you know): OO84CR10994
2. (a) Date of the judgment of conviction (if you know): May 6, 2002
(b) Date of sentencing: May 20, 2002
3. Length of sentence: = Fifteen (15) years to life
4. In this case, were you convicted on more than one count or of more than one crime? & Yes O No
5. Identify all crimes of which you were convicted and sentenced in this case:
(001) Kidnapping (G.L.c. 265, § 26);
(002) Rape of child by force (G.L.c. 265, § 22A);

 

(003) Assault with intent to rape (G.L.c. 265, § 24B);

 

(004) Drugging person for sexual intercourse (G.L.c. 272, §3);

 

(005) Assault and Battery w/ Dangerous Weapon (G.L.c. 265, § 15A)

 

 

6. (a) What was your plea? (Check one)
(1) Not guilty Oo @) Nolo contendere (no contest)
O (2) = Guilty oO (4)

Insanity plea
AO 241
(Rev. 01/15)

Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 2 of 19

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

Page 3

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
Jury Judge only

Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes No

Did you appeal from the judgment of conviction?
A Yes O No

If you did appeal, answer the following:

 

 

 

 

 

(a) Name of court: Massachusetts Appeals Court

(b) Docket or case number (if you know): No. 2004 - P - 1438

(c) Result: Judgment affirmed

(d) Date of result (if you know): March 6, 2006

(e) Citation to the case (if you know): 65 Mass. App. Ct. 1121 (2006)
(f) Grounds raised: See (attached) Appendixes 1&2

 

 

 

 

 

 

 

(g) Did you seek further review by a higher state court? HE) Yes O No

If yes, answer the following:

 

 

(1) Name of court: Massachusetts Supreme Judicial Court
(2) Docket or case number (if you know): No. FAR - 15462 & 15485
(3) Result: Judgment affirmed

 

 

(4) Date of result (if you know): June 7, 2006

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 3 of 19

 

 

 

 

 

AO 241 Page 4
(Rev. 01/15)
(5) Citation to the case (if you know): 447 Mass. 1102 (2006)
(6) Grounds raised: See Appendixes 3 & 4
(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes & No

If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? Yes O No
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: Suffolk County Superior Court

 

 

 

(2) Docket or case number (if you know): 0084CR10994

(3) Date of filing (if you know): June 3, 2014

(4) Nature of the proceeding: Defendant's Amended Motion for
(5) Grounds raised: New Trial

 

see Appendix 5

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

CO Yes No

(7)Result: Judgment affirmed

 

(8) Date of result (if you know): August 16, 2018 See Appendix 6

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 4 of 19

AO 241 Page 5
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:

(1)Nameofcout: Suffolk County Superior Court

 

 

 

(2) Docket or case number (if you know): OO84CR10994

(3) Date of filing (if you know): April 3, 2017

(4) Nature of the proceeding: Motion to Supplement Defendant's ( Ju
(5) Grounds raised: ’ Amended Motion for New Trial

 

See Appendix 7

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
OYe @*No
(7)Result! Judgment affirmed

(8) Date of result (if you know): August 16, 2018 See Appendix 6

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name ofcourt: Massachusetts Appeals Court
(2) Docket or case number (if you know): 2018 - *p- 1256

 

(3) Date of filing (if you know): June 7, 2019

(4) Nature of the proceeding: On Appeal From Judgment of the Suffolk
. Superior Court
(5) Grounds raised:

 

See Appendix 8

 

 

 

 

 

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 5 of 19

AO 241 Page 6
(Rev. 01/15)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes No

(7)Result! Judgment affirmed

 

(8) Date of result (if you know): June 2, 2020

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(1) First petition: Yes O No ALOFAR See Appendix 9
(2) Second petition: ( Yes O No " " " "
(3) Third petition: Yes O No it ul " i"

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: See Appendix 10

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Appendix 10

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 6 of 19

AO 241 Page 7
(Rev. 01/15)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No

(2) If you did not raise this issue in your direct appeal, explain why: ca, ‘Annendix 10

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
fe Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Motion to Supplement Defendant's (June 3, 2014
mende Lon or New iria
Name and location of the court where the motion or petition was filed:

 

Suffolk County Superior Court, Three Pemberton Square, Boston,

 

M OZ106
poet or case number (if you know): NORACRINGGA

 

 

Date of the court's decision: Aucust 16 : 2018

Result (attach a copy of the court's opinion or order, ifavailable): Judgement affirmed

 

See Appendix 6

 

(3) Did you receive a hearing on your motion or petition? O Yes No
(4) Did you appeal from the denial of your motion or petition? A Yes O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? BI Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Massachusetts Appeals Court

 

 

Docket or case number (if youknow): No. 2018 - P- 1256

 

Date of the court's decision: June 2, 2020

 

Result (attach a copy of the court's opinion or order, if available): Judement affirmed

 

See Appendix 41

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 7 of 19

AO 241
(Rev. 01/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: Filed (Nov. 30, 2020) ALOFAR
No. FAR - 27578 See Appendix 9

 

GROUND TWO: See Appendix 12

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Appendix 12

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? @ Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
8 Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Amended Motion £ ew Trial -
Name and location of the court where the motion or petition was filed:

 

Suffolk County Superior Court. Three Pemberton Square

 

Boston, MA 02108

 

Docket or case number (if you know): No. O0O084CR10994

 

Date of the court's decision: August 16, 2018

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 8 of 19

AO 241 Page 9
(Rev. 01/15)

Result (attach a copy of the court's opinion or order, if available): Judgment affirmed

 

See Appendix 6

 

 

(3) Did you receive a hearing on your motion or petition? QO Yes && No
(4) Did you appeal from the denial of your motion or petition? Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Massachusetts Appeal s Court

 

 

Docket or case number (if you know): No. 2018 - P - 1256

 

Date of the court's decision: June 2, 2020

 

Result (attach a copy of the court's opinion or order, if available): Judement affirned

 

See Appendix 11

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two : ALOFAR No. FAR - 27578

 

See Appendix 9

 

 

GROUND THREE: See Appendix 13

 

 

(a) Supporting facts (Do not argue or cite law, Just state the specific facts that support your claim.):

See Appendix 13

 

 

 

 

 

 
AO 241
(Rev. 01/15)

Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 9 of 19

Page 10

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes No

(2) If you did not raise this issue in your direct appeal, explain why: See (attached) Addendum:

ineffective assistance

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Defendant's Amended Motion for New Trial
Name and location of the court where the motion or petition was filed: Suffolk County Superior

 

Court. Three Pemberton Square. Boston, MA 02108

 

Docket or case number (ifyouknow): No, QO84CR10994
Date of the court's decision: August 16, 2018

 

 

Result (attach a copy of the court's opinion or order, ifavailable): judoment affirmed

See Appendix 6

 

 

(3) Did you receive a hearing on your motion or petition? O Yes f@ No
(4) Did you appeal from the denial of your motion or petition? fJ Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? J Yes O No

(6) If your answer to Question (d)(4) is "Yes," state: See (attached) Addendum.

Name and location of the court where the appeal was filed: Massachusetts Appeals Court

 

Docket or case number (if you know): 2018 -P - 1256

 

Date of the court's decision: June 2, 2020

Result (attach a copy of the court's opinion or order, if available): = Jug gment affirmed
see Appendix i1

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 10 of 19

AO 241 Page 11

(Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three: ALOFAR No. FAR - 27578

 

See Appendix 9

 

GROUND FOUR: See Appendix 14

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Appendix 14

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? & Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes OO No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Motion to Supplement Defendant's (June 3, 2014)
Amended Motion for New Trial
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 11 of 19

AO 241 Page 12
(Rev. 61/15)

Name and location of the court where the motion or petition was filed: Suffolk .Gounty Superior

 

 

 

 

 

Court. Three Pemberton Square. Boston, MA 02108
Docket or case number (if youknow): © No. GO84CR10994
Date of the court's decision: August 16, 2018
Result (attach a copy of the court's opinion or order, if available): Judement affirmed

See Appendix 6

 

(3) Did you receive a hearing on your motion or petition? O Yes iJ No
(4) Did you appeal from the denial of your motion or petition? Yes O No

(5) If your answer to Question (d}(4) is "Yes," did you raise this issue inthe appeal? i Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Massachusetts Appeals Court

 

 

Docket or case number (if you know): No. 2018 -P - 1256

 

Date of the court's decision: June 2, 2020

 

Result (attach a copy of the court's opinion or order, if available): ludement affirmed

See Appendix 11

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four: ALOFAR No. FAR «- 27578

 

 

 

 

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 12 of 19
lof 2

GROUND FIVE:

See Appendix 15

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Appendix 15

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground*£xitk, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Ra Five
(1) If you appealed from the judgment of conviction, did you raise this issue? @ Yes G No
(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Motion to Supplement Defendant's (June 3, 2014)
Amended Motion for New Trial
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 13 of 19

Ground Five, cont. —  2of2
AO 241
(Rev. 01/15)

Name and location of the court where the motion or petition was filed: Suffolk County Superior

 

Court. Three Pemberton Square. Boston, MA 02108

Docket or case number (if youknow): No, OO84CR10994
Date of the court's decision: Aucust 16, 2018 —

 

 

Result (attach a copy of the court's opinion or order, if available): Judement affirmed

 

See Appendix 6

 

(3) Did you receive a hearing on your motion or petition? 1 Yes & No
(4) Did you appeal from the denial of your motion or petition? @ Yes O No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? # Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Massachusetts Appeal s Court

 

 

 

Docket or case number (ifyouknow); No, 27018 -P - 1256

Date of the court's decision: June 2, 2020

 

Result (attach a copy of the court's opinion or order, if available): Judgement affirmed

 

See Appendix 11

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Ratt Five: ALOFAR Wo. FAR - 27578

 

 

 

 

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 14 of 19

AO 241 Page 13
(Rev, 01/15)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? & Yes O No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes @ No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

15, Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes & No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 15 of 19

AO 241 Page 14
(Rev. 01/15)

16, Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:
(a) At preliminary hearing: Mark Shea
47 Third Street, Suite 201. Cambridge, MA 02141
(b) At arraignment and plea: Mark Shea

 

 

 

 

 

 

 

(c) At trial: Mark Shea
(d) At sentencing: Mark Shea
(e) On appeal: Lisa B. Medeiros

 

95 Old Colony Avenue, #282, Quincy, MA 02170
(f) In any post-conviction proceeding: None: Pro Se

 

 

 

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding: None: Pro Se
17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes & No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes OF No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 16 of 19

AO 241 Page 15
(Rev. 01/15)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 17 of 19

AO 241 Page 16
(Rev. 01/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief! See Attachment

 

 

 

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

Executed (signed) on (date).

, f
Owen Melaits
Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 18 of 19
Attachment

Page 16:

"Therefore, petitioner asks that the Court grant the
following relief":

An evidentiary hearing, and appointment of counsel to
assist in proffering — thus far, denied — alibi witnesses’,
and others with relevant, exculpatory testimonial evidence

attesting to the petitioner's actual innocence.

Certificate Of Service

 

I hereby certify that I have this day served a copy of Petition
for Writ of Habeas Corpus, w/ Appendixes, (Supporting facts) Exhibits,
Addendum & Exhibits on the Attorney General of the Commonwealth of
Massachusetts by depositing said document in the mail system of MCI-
Norfolk.

pate: Aareh 2, Lddt Luet Melatis
Case 1:21-cv-10386-DJC Document1 Filed 03/08/21 Page 19 of 19
Addendum

GROUND THREE:

(c) (9) Being a novice at recognizing, and endeavoring to
litigate, substantial appellate matters at filing of
direct appeal — didn't possess sufficient insight to
recognize appellate counsel's related deficient repre-
sentation.

(d) (55 Raised, in the context of, via argument in the (incor-
porated by reference) pleading: (Jan. 25, 2012) Appellant's
Brief and Appendix's Supplemental Argument, comprising
appellant's June 7, 2019, appeal brief's (voluminous) three
volumes (I, II, IIL) appendices (V-11: 402, (ii))(Ex.t).”

The matter is presented as being among meritorious argu-
ments the Appeals Court, in its related ruling, character-
ized as being waived. The Court said because it "could
have been raised on direct appeal" (V-II: 517 ~ 519)(Ex. 2).
That the matter was not, was, in essence, the overall gist
of the (above-cited) pleading's related argument's claim
of ineffective assistance of appellate counsel (V-II: 174 —-
177)(Ex. 1).

 

* See (infra) “Supporting facts" Appendix
